UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2337


MATTHEW S. MCKINNON,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-01048-CCE-JLW)


Submitted: June 29, 2018                                          Decided: July 24, 2018


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew S. McKinnon, Appellant Pro Se. Beverly Hope Zuckerman, Office of the
General Counsel - Region III, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew S. McKinnon appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

McKinnon’s application for disability insurance benefits. “In social security proceedings,

a court of appeals applies the same standard of review as does the district court. That is,

a reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted). “Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion. It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (citation and internal quotation marks omitted).        “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make

credibility determinations, or substitute our judgment for that of the ALJ.         Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating McKinnon’s claim for benefits, and the ALJ’s

factual findings are supported by substantial evidence.      Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See McKinnon v. Berryhill,

No. 1:16-cv-01048-CCE-JLW (M.D.N.C. Nov. 20, 2017).               We dispense with oral

                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3